            CASE 0:20-mj-00384-HB Document 13 Filed 07/08/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                             Criminal No. 20-MJ-384 (HB)

 UNITED STATES OF AMERICA,                   )
                                             )
                              Plaintiff,     )
                                             )   ORDER GRANTING JOINT
                v.                           )   MOTION
                                             )   TO EXTEND TIME FOR
 MONTEZ TERRIEL LEE,                         )   INDICTMENT
                                             )
                              Defendant.     )

       This matter is before the Court on the parties’ joint motion, pursuant to 18 U.S.C.

§ 3161(h), for a 30-day extension of time to file an indictment in the above-captioned

matter. According to the joint motion, an indictment against Mr. Lee currently must be

filed by July 18, 2020.

       After consideration of the joint motion, the reasons stated therein, and the record

before the Court,

       IT IS HEREBY ORDERED that:

       1.     The joint motion for a 30-day extension of time to file an indictment in the

above-captioned matter is GRANTED;

       2.     Any indictment in this matter must be filed on or before August 17, 2020.

       3.     Based on the agreement by the parties and Mr. Lee’s consent, the Court also

finds that the ends of justice served by granting the parties’ joint motion outweigh the best

interests of the public and Mr. Lee in a speedy trial;
           CASE 0:20-mj-00384-HB Document 13 Filed 07/08/20 Page 2 of 2




      4.     The time period from July 8, 2020, through August 17, 2020, is excluded under

18 U.S.C. § 3161(h)(7)(B)(iv).



Dated: July 8, 2020                       s/Katherine M. Menendez
                                          Katherine M. Menendez
                                          United States Magistrate Judge




                                            2
